Citation Nr: 0020343	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  96-19 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA), New York, New York, 
Regional Office (RO).  The appeal was certified by the St. 
Petersburg, Florida, RO.

A Videoconference Hearing was held on June 26, 2000, before 
Jeff Martin, who is a Member of the Board's Section deciding 
this appeal and was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained and developed by the agency of 
original jurisdiction.

2.  The claimed stressors including the accidental deaths and 
injuries of fellow sailors who were on duty on the deck of 
the USS Intrepid during combat in the Vietnam era have been 
confirmed, the veteran's allegations of having witnessed said 
traumatic incidents are deemed credible and consistent with 
the confirmed stressors, and PTSD has been diagnosed.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an inservice stressor; and (3) 
credible supporting evidence that the claimed stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The above notwithstanding, it is noted that the initial duty 
of every individual seeking entitlement to VA benefits is to 
state a well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-
grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995). 

In the present case, the veteran contends that he is entitled 
to be service-connected for PTSD, which he believes is 
causally related to service.  In particular, he contends that 
he witnessed several accidental deaths and injuries of fellow 
sailors while serving on deck aboard the USS Intrepid in the 
mid 1960's, during combat in the Vietnam era.  One of those 
incidents reportedly involved the crashing of a helicopter 
whose pilot was attempting to rescue an individual who was 
thought to have fallen overboard.  Other incidents reportedly 
involved injuries suffered by other sailors who were working 
with or around the plane arresting gear on deck.

A review of the evidence of record reveals that the veteran 
served aboard the USS Intrepid as a machine 
installer/repairman for most of his time of active duty, that 
he was awarded several medals that confirm his Vietnam era 
service, and that his service aboard the USS Intrepid 
included service "in a combat zone" in 1966.  The evidence 
of record also confirms the above stressors claimed by the 
veteran, although it remains unclear whether the veteran 
actually witnessed those incidents, as he has acknowledged 
that he was not on deck all the time.

The record also contains several diagnoses of PTSD, and 
statements from mental health specialists regarding that 
diagnosis, including a February 1995 statement from a VA 
psychologist, according to whom the veteran had been obsessed 
"over renewed memories of trauma experienced while on the 
Carrier Intrepid during the Viet Nam conflict," and had not 
realized his need for treatment for PTSD "until things had 
gone to the point where [he] could no longer function as the 
breadwinner for his family, being forced into retirement;" 
and a February 1995 statement from a private 
psychiatrist/neurologist, according to whom the veteran's 
PTSD "was precipitated by an incident that occurred on 
1/16/91 at which time he suffered tremendous emotional trauma 
following an alleged violation he committed while driving a 
railroad train."

Also in February 1995, the veteran underwent a VA PTSD 
examination, the report of which is of record, and reveals 
the veteran's contention of having witnessed the above 
described inservice traumatic incidents, his description of 
his on-the-job post-service nervous breakdown in 1991, which 
the veteran implied was triggered by his inservice-acquired 
PTSD, and the examiner's assessment of the veteran's PTSD.  
According to the examiner, the veteran obtained a score of 
117 on the Mississippi Scale for PTSD Test, "with 90% of 
PTSD cases scoring over 107," and with answers including 
those reflecting that he "very frequently [was indeed] 
having nightmares of experiences in the military that really 
happened."  PTSD was diagnosed, and the examiner included 
the following additional comment:

My overall impression is that this 
veteran, as described, had a PTSD from 
his inservice experiences.  These were 
somewhat exacerbated by his experiences 
as a railroad engineer.  He has been 
going for psychiatric treatment at the 
Brooklyn VAMC for the past three months.  
He retired from the railroad in '91.  ... 
His psychiatric incapacity is mild to 
moderate.

The record also contains a handwritten statement that was 
received at the RO in May 1996, in which the veteran's spouse 
confirmed the veteran's contentions of having suffered from 
PTSD symptomatology since his days of service, as well as an 
April 1996 statement signed by a VA social worker and a VA 
board certified psychiatrist, indicating that the veteran had 
been receiving treatment "for PTSD the result of exposure to 
accidents aboard the aircraft carrier, Intrepid, during the 
Vietnam conflict."  It also contains a statement signed by 
the Director of the Brooklyn, NY, VA Medical Center's PTSD 
Clinical Team, and a board-certified nurse from the same 
medical facility, confirming that the veteran had received 
treatment for his PTSD, that his symptoms were "very 
typical" of war-related PTSD, that he had tried numerous 
ways to make a satisfactory adjustment to civilian life, that 
"it has been identified that his overemphasis on safety ... 
was most likely a results [sic] of the traumatic events he 
witnessed ... while serving off the coast of Vietnam," and 
that "it appears that this condition began at or shortly 
after the time he served in Viet Nam, [i.e.,] over twenty 
years ago."
 
The veteran's testimony at the June 2000 videoconference 
hearing, essentially restating his contentions of record 
regarding the claimed inservice stressors and their long-term 
impact on his mental status and the diagnosed PTSD,  have 
also been reviewed and considered by the Board.

As shown above, the claimed stressors including the 
accidental deaths and injuries of fellow sailors who were on 
duty on the deck of the USS Intrepid during combat in the 
Vietnam era have been confirmed, and there are clear 
diagnoses of PTSD in this case, together with mental health 
specialists' opinions linking the PTSD to service.  The Board 
finds the veteran's allegations of having witnessed said 
traumatic incidents credible and consistent with the 
confirmed stressors.  Based on these findings, and resolving 
any reasonable doubt in favor of the veteran, the Board 
concludes that the diagnosed PTSD was incurred in service.


ORDER

Service connection for PTSD is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

